Citation Nr: 1749415	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a heart condition, to include hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Paul Epstein, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) from the April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran appeared at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was most recently before the Board in April 2017 and was remanded for further development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

1. The Veteran's current heart condition, to include hypertension, is not related to his military service,.

2. The Veteran's current heart condition, to include hypertension, did not develop within one year of separating from the military.

3.  The Veteran is not shown to have been exposed to herbicides during service.  


CONCLUSION OF LAW

The criteria for service connection for a heart condition, to include hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310. 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As for the duty to notify, a VCAA letters were sent to the Veteran in April 2011.  As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, several VA examinations have been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

Thereby, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his heart condition.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
III. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in 
April 2017.  The purpose of this remand was to schedule the Veteran for a VA examination.  Upon remand, the Veteran underwent a VA examination in May 2017.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

IV. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his hypertensive heart disease, to include hypertension, is caused by herbicide exposure.  Specifically, the Veteran testified that he stepped foot in Vietnam for a rest and relaxation gathering and to obtain helicopter parts and was therefore subsequently exposed to herbicides.  Additionally, the Veteran contends that the ships that he was on, the USS Princeton and USS Shad, were close enough to the Vietnam shore to be exposed to herbicides.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).  

Until recently, VA had interpreted locations such as Da Nang harbor as offshore locations not qualifying as an "inland waterway," and therefore not warranting a presumption of herbicide exposure.  However, a recent ruling by the United States Court of Appeals for Veterans Claims (Court) found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  Namely, the Court found that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as Da Nang harbor was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than any evidence of spraying.  Notably, it indicated that there was no indication that VA made a fact-based assessment regarding the probability of exposure in Da Nang harbor from aerial spraying. See Gray v. McDonald, 27 Vet. App. 313 (2015).

Significantly, however, the list of presumptive disorders does not include hypertension.

The Veteran's service personnel records reflect that he served aboard the USS Princeton LPH-5 from June 1962 to December 1963 and the USS Shad from November 1964 to February 1965.  However, according to an official VA Memorandum entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents," (last updated July 24, 2015), the USS Princeton LPH-5 operated as a troop transport with helicopters and smaller vessels transporting troops on and off shore to Vietnam during April 1962 and from October 1964 to December 1968.  The Veteran was not aboard the ship during these time periods.  Thus, under VA guidelines, it cannot be presumed that the Veteran was exposed to herbicides during his service, and his lay statements would not otherwise corroborate his claim.  In that regard, the USS Shad was not shown to have service in Vietnam, either.  The Veteran further contends that he went to the landmass of Vietnam in 1962, once for a two hour party, and other times when he operated a forklift to deliver supplies on a work detail.  However, in light of the official VA memorandum, as well as an April 2011 finding by the National Personnel Records Center (NPRC) that there was no evidence to substantiate any service for the Veteran in the Republic of Vietnam, the Board finds that the weight of the competent and credible evidence is against his claim.  While the Veteran is competent to state that he set foot in Vietnam, the service records and VA guidelines do not support his claim, and in fact weigh heavily against the claim.  Moreover, the Veteran's report of serving in Vietnam has changed during the appeal period, in that at first he stated only that he attended a party in Vietnam, and then he stated instead that he delivered supplies to Vietnam.  In light of the change in the Veteran's contentions, the Board finds his report of Vietnam service to be questionable.  Thus, a review of the totality of the evidence weighs against the Veteran's claim that he had service in Vietnam, or that he was exposed to herbicides in service.  In that regard, the Board finds the official VA memorandum and report from the NPRC to be of higher probative value than the Veteran's statements.  Therefore, the claim for service connection for a heart condition due to herbicide exposure must be denied.

On a direct basis, the Veteran has not contended that his heart condition was otherwise caused or aggravated by his service.  However, the Veteran contends that he was diagnosed with hypertension in 1966, one year following service separation.  He has stated that the records of such treatment have been destroyed.  

The Veteran was provided a VA heart conditions and hypertension examination in December 2015.  The examiner who conducted those examinations reviewed the record and interviewed and examined the Veteran.  She diagnosed the Veteran with hypertension, and opined that it would be mere speculation to relate the Veteran's current hypertension with his military service.  As a rationale for the opinion, the examiner explained that the Veteran had a blood pressure of 106/64 at the start of service and a blood pressure of 140/86 at his separation examination, and that there were no other records regarding blood pressure, although the Veteran's wife submitted a lay witness statement saying that the Veteran had an elevated blood pressure within several months after separation.

A review of the Veteran's service treatment records reveals that he actually had a blood pressure of 140/86 on examination for entrance into active service and a blood pressure of 106/64 on examination for release to inactive duty.  Thus, the December 2015 VA examiner based her opinion on an inaccurate understanding of the record.  Accordingly, in April 2017, the Board found that this opinion is not probative and remanded the matter for a new opinion.

The Board notes that, under VA regulations, hypertension is defined as meaning that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension is defined as meaning that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  However, medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32nd ed. 2012).  As such, the Veteran's blood pressure of 140/86 at entrance into active service may reflect that he had hypertension at the time of his entrance into active service.

Pursuant to the Board's April 2017 remand, the Veteran underwent a VA examination in May 2017.  The April 2017 examiner acknowledged the previous mistake of the Veteran's blood pressure readings on entrance and separation.  However, the examiner stated that her opinion, based on the corrective findings, remains unchanged.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by his military service.  The examiner also opined that the Veteran's heart condition was not aggravated by his military service and that, in fact, the Veteran had notable improvement of his blood pressure as it was mildly elevated on entrance and was normotensive on separation.  Additionally, the examiner stated that there is no additional evidence to support that the Veteran had hypertensive disease which existed prior to his military service.

Therefore, the Veteran's claim for entitlement to service connection for a heart condition on a direct basis must also be denied as there is no medical nexus between the Veteran's military service and his current heart condition.










ORDER

Entitlement to service connection for a heart condition, to include hypertension, to include as secondary to herbicide exposure, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


